OPINION — AG — (1) THE DUTIES DESCRIBED AND ASSIGNED TO THE SUPERINTENDENT OF PUBLIC INSTRUCTION UNDER THE PROVISIONS OF SECT. 4, SENATE BILL NO. 401, LAWS 1980, C. 318, CODIFIED AS 70 O.S. 1980 Supp., 3-108 [70-3-108], ARE GERMANE TO THE OFFICE OF THE SUPERINTENDENT OF PUBLIC INSTRUCTION. (2) THAT PORTION OF SECT. 4 OF SENATE BILL NO. 401 WHICH PERMITS THE PAYMENT OF SUMS ANNUALLY FOR THE PERFORMANCE OF DUTIES DESCRIBED THEREIN DURING THE TERM OF THE INCUMBENT SUPERINTENDENT OF PUBLIC INSTRUCTION IS IN CONFLICT WITH THE PROVISIONS OF ARTICLE XXIII, SECTION 10 AND ARTICLE VI, SECTION 34 OKLAHOMA CONSTITUTION. (3) BY REASON OF THE SEVERABILITY PROVISION OF SENATE BILL NO. 401, THE REMAINING PORTIONS OF SENATE BILL NO. 401 REMAIN VALID AND EFFECTIVE. (DEVELOP GUIDELINES, AND REGULATIONS RELATIVE TO STAFF DEVELOPMENT, ENTRY YEAR ASSISTANCE PROGRAMS AND CURRICULUM TESTING PROGRAMS AND FURTHER TO WORK WITH COLLEGES OF EDUCATION TO STRENGTHEN THE TEACHER PREPARATION PROGRAMS) CITE: 70 O.S. 1971, 1-101 [70-1-101], 70 O.S. 1971, 3-101 [70-3-101], 70 O.S. 1971, 1-105(B) [70-1-105], 70 O.S. 1971, 3-104 [70-3-104], 70 O.S. 1980 Supp., 3-108 [70-3-108], ARTICLE XXIII, SECTION 10, ARTICLE XIII, SECTION 5, ARTICLE VI, SECTION 34, ARTICLE VI, SECTION 4, ARTICLE VI, SECTION 1 (SCHOOLS, OFFICERS CONSTITUTIONAL LAW) (MANVILLE T. BUFORD)